IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


JAN JULIA, EXECUTRIX IN THE            : No. 97 MAL 2015
ESTATE OF INGRID SOBOLEWSKA,           :
DECEASED,                              : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                  Petitioner           :
                                       :
                                       :
           v.                          :
                                       :
                                       :
LORI J. CERATO, ESQUIRE,               :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.